Dillon, Ch. J., and Beck, J.,
concur in the conclusion
reached herein, but do not wish to be understood as expressing any opinion as to whether a judgment in a foreclosure case is a lien upon any other than the mortgaged property; or whether the limitation of ten years for the continuance of a judgment lien applies to the judgment in a foreclosure case. Nor do the other members of the court regard either of these questions as decided herein.
4. DBMTiimEzi: “"stain general one. The petition in this case sets out two judgments — one of foreclosure, and the other an ordinary judgment. As to the latter, the mere lapse of time annihilates the lien, and shows conclusively the right of the plaintiff to the relief demanded as against it. The demurrer was sustained by the District Court as to the whole petition. This was error, to the extent of the claim for relief, as to the last mentioned judgment, and for this the judgment is
Reversed.